On Appellees’ Motion for Rehearing.
We do not doubt that the posting of warnings of the dangerous condition of the road because the bridge was broken would have been a public spirited act. But no legal obligation rested on appellant to post, or cause to be posted, such notice because the culvert broke down when his truck was being driven over it. The admission by appellees that appellant is hot liable as a wrongdoer because of the breaking down of the culvert, and that liability for damages can be sustained only on some ground other than appellant being a wrongdoer in connection with breaking down the culvert, such as failure to warn probable, users of the road of its dangerous condition, establishes that. If an obligation topost warnings of the dangerous condition, of the road was not imposed upon appellant' because the culvert broke down while his truck was driven over it, such obligation could have been imposed on appellant only because of the knowledge which his truck-driver acquired when driving appellant’s truck, and because such knowledge is imputed to appellant. In other words, to hold appellant liable for injuries resulting from his truck driver’s failure to perform a public spirited and humanitarian service is pressing the doctrine of the employer’s liability for his employee’s action out of all bounds. And the truck drivers of all other trucks, if any, who learned of the bridge being broken before the injury occurred, were under the same obligation to perform such humanitarian service as was appellant’s truck driver; and it would be" strange if their failure to perform such service rendered their employers liable in damages. However, even if the appellant had been driving his truck in person, we fail to see how his failure to render such public spirited and humanitarian service could render him liable in damages. The truth is that a large sphere of human conduct must be left to the conscience of the individual. The duty which devolves upon one because he possesses special talents, large wealth, or knowledge of particular dangers that others may encounter in the way, to use his talents, wealth, or knowledge for the benefit of others can best be dealt with in the court of the individual’s conscience. *206The duty of appellant’s truck driver to impart his knowledge of the hazard of the broken bridge to probable users of the road is a duty of this character, a moral duty, and for its breach his employer is not answerable in a court of law.
Motion refused.